DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Pre-Examination Amendment
Applicant's arguments filed July 12, 2021 have been entered. Claims 1-20 have been cancelled. Claims 21-41 have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,124,965 B2 (hereinafter “ ‘965 ”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claim 21 of the current Applicant is essentially identical to that of claim 13 of ‘965, wherein dependent claims 22-27 substantially correspond with dependent claims 2-11 of ‘965. Claim 28 is substantially the same as dependent claim 21 of the previous application.
Claim 29 of the current application is substantially the same to that of claim 14 (except that the discrete holes are not required to not extend through the first layer of hardened plaster) of ‘965 and including the subject matter of dependent claims 12-13 of the prior claim set. Claims 30-34 substantially correspond to claims 15-19 of ‘965. Claim 35 is substantially the same as dependent claim 21 of the previous application.
Claim 36 of the current application is substantially the same to that of claim 20 (except only having a weakened regions in from a first edge to a second edge, which is included in current dependent claim 39) of ‘965 and including the subject matter of dependent claims 12-13 of the prior claim set. Claim 41 substantially corresponds to claim 21 of ‘965.  Claims 37-38 and 40 correspond to claims 6-7 and 10 of a prior claim set.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-31, 33, & 36-40 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Viebahn et al. (WO 2017/108146 A1) (hereinafter “Viebahn”), or, in the alternative, under 35 U.S.C. 103 as obvious over Viebahn in view of Fournier et al. (U.S. 2012/0073899 A1) (hereinafter “Fournier”).
Regarding claims 29-31, 33, and 36-40, Viebahn teaches a plasterboard comprising panels having outer papers and a core of gypsum formed therebetween in a double layer configuration with an acoustic elastic hot melt connecting them on inner surfaces (pgs. 4 & 6) and having plurality of lines of discrete through-holes/perforations through formed in a square grid of at least 10 rows and at least 10 columns (15 depicted), wherein the holes may be circular or square shaped (pg. 5 & Figs. 2-4), wherein the perforations inherently create lines of weakness in the plasterboard.
In the event that Viebahn is not clear on a first and second paper inner liner layers adjacent a viscoelastic adhesive layer:
Fournier teaches that it is well-known to form acoustic building panels for walls, ceilings, and floors, comprising first and second plaster boards each having inner and outer lining papers [0018-0019], wherein the inner lining papers are adhered via a glue layer is preferably an adhesive polymeric material having a dynamic Young’s modulus and loss factor (inherently viscoelastic) [0001, claim 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide first and second gypsum plates having inner papers/liners adhered by a viscoelastic polymer material. One of ordinary skill in the art would have been motivated to look to the art for directions on forming a double-layer laminate which provides enhanced acoustic insulation by the greatest damping of sound waves [0001, 0008, 0010-0011].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Viebahn, optionally in view of Fournier, as applied to claim 31 above.
Regarding claim 32, Viebahn teaches the square perforations oriented such that their diagonal axes are not aligned with the direction parallel to the first and second edges and the direction perpendicular thereto.
However, this change in orientation is seen as a change in shape being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration is significant. See MPEP 2144.04 IV. B.

Claims 29-30, 35-38, & 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (JP 08-034013 A) (hereinafter “Togashi”) in view of Fournier et al. (U.S. 2012/0073899 A1) (hereinafter “Fournier”), or vice-versa, wherein claims 31, 33, & 39 are further in view of Gleeson (U.S. Patent No. 6,539,643 B1) (hereinafter “Gleeson”) and Hosokawa et al. (JP 3066741 U) (hereinafter “Hosokawa”).
Regarding claims 29-3, 35-39, and 41, Togashi teaches a gypsum plaster original plate for building interiors comprising a core part composed primarily of hardened gypsum and on both sides comprising a base paper (liner), wherein the base paper on both sides is perforated at least partially through with a plurality of cuts/holes forming a perforation line (structurally weakened region) in a direction from a first longitudinal end to a second longitudinal end, wherein there may be a plurality of parallel lines, wherein the incisions/cuts/scores are formed at a pitch dependent on the length of the perforation, wherein the lines form locations for a predetermined width formed by separation (snapping) [0002-0003, 0005], which is done by scoring both sides or having an operator knife (score) an unscored surface [0005]. The number of depicted lines (weakened regions) is three [Fig. 5] and the number of lines disclosed in an example is eight [0013], Togashi also teaches that gypsum boards typically have a length of about 1820 mm to 3640 mm and a width of about 600 to 1000 mm and that required predetermined band widths may be for example from 50 to 450 mm [0002], which gives a calculated example range for the number of separation lines as being about 1 to about 19.
Further regarding claims 29 and 36, Togashi does not teach a second layer of hardened plaster having a first viscoelastic polymer material between a liner/paper and the inner surface of the second layer of hardened plaster, which may also have a liner/paper.
Fournier teaches that it is well-known to form acoustic building panels for walls, ceilings, and floors, comprising first and second plaster boards each having inner and outer lining papers [0018-0019], wherein the inner lining papers are adhered via a glue layer is preferably an adhesive polymeric material having a dynamic Young’s modulus and loss factor (inherently viscoelastic) [0001, claim 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the gypsum plaster original plates of Togashi in a laminate having first and second gypsum plates having inner perforated papers/liners adhered by a viscoelastic polymer material. One of ordinary skill in the art would have been motivated to form a well-known laminate which provides enhanced acoustic insulation by the greatest damping of sound waves [0001, 0008, 0010-0011].
OR alternatively, would have been obvious to one of ordinary skill in the art at the time of invention to provide the adhesive-facing inner (and outer) lining papers of the first and second plasterboards with a plurality of perforations as previously applied to claims 1-10 and 12 above. One of ordinary skill in the art would have been motivated to provide an easy to separate gypsum board base plate, as efficiently as a gypsum board without cuts [0004-0005, 0013-0015].
Further regarding claims 31 and 39, Togashi does not teach a plurality (at least 10) of structurally weakened regions extending from a third (lateral/width) edge to a fourth (lateral/width) edge.
Gleeson teaches a gypsum/plaster board that may be used as a wallboard comprising a square grid comprising a plurality of intersecting lines of weakness for snap cutting (col. 7, lines 32-55), similar to Togashi, wherein the grooves are formed in both the x- direction (third to fourth edge) and y-direction (first to second edge) at a square-shaped standard measuring unit which may be as low as 1/32” to as high as 12”, wherein examples are given of 1 inch and ¼ inch in a 3’ by 5’ board (914.4 mm x 1524 mm), wherein smaller dimensions are preferred for accuracy (col. 6, lines 47-65), applied to both Gleeson and/or the 910 mm x 1820 mm board of Togashi, both the 1 inch and ¼ inch embodiments would have formed at least 10 structurally weakened regions in both directions.
Hosokawa teaches a gypsum board comprising intersecting dividing lines for forming a plurality of 1 to 5 cm squares [0001] formed in the vertical/longitudinal direction (All Figs. [RG]) by a vertical/longitudinal cutter (All Figs. [21/24]) and then a horizonal/transverse direction (All Figs. [WG]) by a horizontal/transverse cutter (All Figs. [31/34]).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a plurality of structurally weakened regions extending from a third end to a fourth end via a transverse/horizontal cutter following the longitudinal/vertical cutter of Togashi. One of ordinary skill in the art would have been motivated to form square-shaped standard measurement units for accuracy purposes in both directions (col. 6, lines 47-65).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi in view of Fournier, or vice-versa, and Hosokawa, as applied to claim 31 above, optionally further in view of Sasaki et al. (JP 2504024 Y2) (hereinafter “Sasaki”).
Regarding claim 32, the incisions should have an elongated/oblong approximately rectangular shape, wherein a change in shape being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration is significant. See MPEP 2144.04 IV. B.
Alternatively, Sasaki teaches a building board that improves division workability and decreases dust generated during division [0002-0003], wherein the formed hole is an elongated circular (ellipse) or polygonal (diamond/rhombus) form [0005, 0015].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an elongated division line formed from a polygon having an axis aligned with the direction of the separation line and an axis perpendicular thereto. One of ordinary skill in the art would have been motivated to form a shape that would have decreased dust and improved workability

Allowable Subject Matter
Claims 21-28 and 34 would be allowable, if Applicant properly traverses the double patenting rejections as recited above.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for allowing independent claim 21 and dependent claim 34 are substantially similar to that of claims 1 and 14, respectively of ‘965, which is explained in the Office action for 16/143,084 mailed on July 20th, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 29th, 2022